Case 3:20-cv-00248-CRE Document 1-1 Filed 12/08/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

)

)
Civil Action No. 3.QO- G- QY8
)

eRe ce Cemwleypraintife

-  § €elzx, in -hes ofhuil eae. ago aptaia
Vicks Moser in hie offral Copocity as wagees’,
: )

_ AUTHORIZATION
. TO BE COMPLETED BY PRISONER
WHO SEEKS LEAVE TO PROCEED IN FORMA PAUPERIS

I, Tauren ce Crew len £ name), hereby authorize the custodian of my inmate account, upon

order ofa judge of the United States District Court of the Western District of Pennsylvania, to
( 1) withdraw from my account and pay to the Clerk, United States District Court
for the Western District of Pennsylvania, the initial partial filing fee (20% of

the greater of the average monthly deposits to my account for the past six

months, or the average monthly balance in my account for the past six months)

and

if there remains any unpaid fee due and owing to the court, thereafter to set

@

aside and accrue/freeze on a monthly basis twenty percent (20%) of the

preceding month’s deposits credited to my account and

each time the amount in my account exceeds $10.00 to forward to the Clerk the

3)

amounts accrued/frozen until the filing fee in the amount of $350 has been paid

in full.

ZQ. a= j2./ 6 froze

‘PLAINTIFF’ S SIENA DATE

 

i
